Gray, C. J.
The only difficulty in this case arises from the way in which the bill of exceptions states the terms of the agreement between Hubbard, the master and the owner of one sixteenth of the vessel, and Hall, the other part-owner. It clearly appears that Hubbard was to have the vessel for an indefinite period and to employ her as he chose, and was to victual and man her and to pay the port charges, and that the net earnings were to be equally divided between himself and Hall. The charter being oral, Hall’s testimony was competent to prove its terms, and to show that necessary repairs of the vessel, either in hull, anchors or sails, were to be paid for “ out of the owners’ part of the earnings; ” and the bill of exceptions, by the manner in which it states the testimony, and afterwards refers to “ the aforesaid facts,” shows that this fact was assumed by the judge to be proved as testified to by Hall.
The necessary conclusion of law is, that, while the owners would not be responsible upon the master’s contracts with shippers of goods, nor for provisions or supplies required to enable the vessel to prosecute her voyage, they were liable for necessary repairs upon the vessel herself. Reynolds v. Toppan, 15 Mass. 370. Urann v. Fletcher, 1 Gray, 125. Baker v. Huckins, 5 Gray, 596. The ruling of the court, which allowed the plaintiffs to recover, without proof of special authority, only for the materials and services which were necessary to relieve the vessel from her peril, was therefore correct. Exceptions overruled.